                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JULIO CHRISTIAN,                       :
     Plaintiff                          :
                                        :             No. 1:20-cv-1842
             v.                         :
                                        :             (Judge Rambo)
 MARK GARMAN, et al.,                   :
    Defendants                          :

                                MEMORANDUM

      This matter is before the Court pursuant to Defendants Rich Ellers (“Ellers”),

Ms. Taylor (“Taylor”), Mr. Weaver (“Weaver”), and John Wetzel (“Wetzel)”s

motion to dismiss (Doc. No. 42) pro se Plaintiff Julio Christian (“Plaintiff”)’s

amended complaint (Doc. No. 38). For the following reasons, the Court will grant

the motion to dismiss.

 I.    BACKGROUND

      On June 30, 2020, Plaintiff, who is currently detained at the State Correctional

Institution Rockview in Bellefonte, Pennsylvania (“SCI Rockview”), initiated the

above-captioned action by filing a complaint pursuant to 42 U.S.C.

§ 1983 in the United States District Court for the Eastern District of Pennsylvania

against Defendants Mark Garman (“Garman”), Major Nike (“Nike”), Major

Halderman (“Halderman”), Major Selfrige (“Selfridge”), Sergeant Jodon (“Jodon”),

Sergeant Witmer (“Witmer”), Mr. Eby (“Eby”), and Ellers. (Doc. No. 1.) Plaintiff
subsequently filed a motion for leave to proceed in forma pauperis (Doc. No. 5) and

a motion for leave to amend his complaint to add Governor Tom Wolf (“Wolf”) as

a Defendant (Doc. No. 4). In an Order dated October 7, 2020, the Eastern District

of Pennsylvania transferred the matter to this Court for further proceedings. (Doc.

No. 9.) In an Order dated October 8, 2020, the Court granted Plaintiff leave to

proceed in forma pauperis and granted his motion for leave to amend, deeming the

operative pleading to consist of Doc. Nos. 1 and 4. (Doc. No. 12.)

      In his complaint, Plaintiff took issue with the restrictions and quarantine

imposed by the Department of Corrections (“DOC”) in response to the COVID-19

pandemic. (Doc. No. 1.) Specifically, Plaintiff asserted that he and other inmates

at SCI Rockview have been deprived of access to the exercise yard, prison chapel,

and law library. (Id.) Inmates are required to wear masks when they are outside of

their cells. (Id.) Access to the exercise yard has been reduced to once every other

day, and is limited to groups of no more than ten (10) inmates at a time. (Id.) This

same principle has been applied to the law library. (Id.) Plaintiff averred that as of

April 10, 2020, sixteen (16) corrections officers were infected with COVID-19.

(Id.) He alleged that he is at substantial risk of harm because contaminated air can

enter his cell whether he wears a mask or not. (Id.) Plaintiff also maintained that

he requires single cell status to avoid future harm. (Id.) Based on the foregoing,

Plaintiff asserted violations of his First, Eighth, and Fourteenth Amendment rights.


                                          2
(Id.) He sought injunctive and declaratory relief. (Id.)

      Defendants filed a motion to dismiss on December 4, 2020. (Doc. No. 19.)

In a Memorandum and Order dated March 17, 2021, the Court granted the motion

to dismiss. (Doc. Nos. 36, 37.) The Court dismissed with prejudice Plaintiff’s

claims against Defendant Wolf, his First Amendment retaliation and access to the

courts claims, his Eighth Amendment claims concerning conditions of confinement

imposed as a result of the COVID-19 pandemic, and his Fourteenth Amendment

due process claims. (Id.) The Court dismissed without prejudice Plaintiff’s Eighth

Amendment claims regarding denial of medical care, denial of recreation, and

denial of a daily snack bag, and his Fourteenth Amendment equal protection claims.

(Id.) The Court granted Plaintiff leave to file an amended complaint with respect to

the claims dismissed without prejudice within thirty (30) days. (Id.)

      Plaintiff filed his amended complaint on April 7, 2021. (Doc. No. 38.) He

avers that on April 26, 2020, he submitted a sick call slip requesting a cortisone

injection for tendonitis in his hand. (Id. at 5.) Defendant Taylor came to his cell

two (2) days later to ask what was wrong. (Id.) Plaintiff told her that he was having

pain in his hand. (Id.) Defendant Taylor left and then returned to tell Plaintiff that

he would not be receiving a cortisone injection. (Id.) Plaintiff avers that Defendant

Ellers, as the Corrections Health Care Administrator (“CHCA”), was responsible

for approving or denying all medical care. (Id.)


                                          3
      Plaintiff also claims that on March 26, 2020, SCI Rockview went on

lockdown, causing a denial of recreation. (Id. at 6.) Plaintiff avers that the

lockdown was imposed by order of Defendant Wetzel. (Id.) He claims that he was

unable to engage in “running exercise” in his cell because of the lack of adequate

space and that his blood pressure began to rise. (Id.) Plaintiff maintains that the

lockdown and denial of recreation occurred for ten (10) months. (Id.)

      Finally, Plaintiff maintains that he was denied his daily snack bag on ten (10)

occasions in October and November of 2020. (Id. at 7.) He avers that Defendant

Weaver, as the culinary supervisor, was responsible for ensuring that he received his

snack bag. (Id.) Plaintiff claims that he went to bed hungry on these nights. (Id.)

Based on the foregoing, Plaintiff alleges violations of his Eighth and Fourteenth

Amendment rights. He seeks injunctive relief as well as damages. (Id. at 9.)

II.   LEGAL STANDARD

      A.     Motion to Dismiss, Federal Rule of Civil Procedure 12(b)(6)

      When ruling on a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and all reasonable inferences

that can be drawn from them, viewed in the light most favorable to the plaintiff. See

In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). The Court’s

inquiry is guided by the standards of Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under Twombly and Iqbal,


                                         4
pleading requirements have shifted to a “more heightened form of pleading.” See

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To prevent dismissal,

all civil complaints must set out “sufficient factual matter” to show that the claim is

facially plausible. Id. The plausibility standard requires more than a mere possibility

that the defendant is liable for the alleged misconduct. As the Supreme Court

instructed in Iqbal, “where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (citing

Fed. R. Civ. P. 8(a)(2)).

      Accordingly, to determine the sufficiency of a complaint under Twombly and

Iqbal, the United States Court of Appeals for the Third Circuit has identified the

following steps a district court must take when determining the sufficiency of a

complaint under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to

state a claim; (2) identify any conclusory allegations contained in the complaint “not

entitled” to the assumption of truth; and (3) determine whether any “well-pleaded

factual allegations” contained in the complaint “plausibly give rise to an entitlement

to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(citation and quotation marks omitted).

      In ruling on a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a

court must consider only the complaint, exhibits attached to the complaint, matters


                                           5
of public record, as well as undisputedly authentic documents if the complainant’s

claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d

Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993)).        A court may also consider “any ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice,

matters of public record, orders, [and] items appearing in the record of the case.’”

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357 (3d Ed.

2004)); see also Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir.

2002) (noting that when considering a motion to dismiss, courts may consider

“documents whose contents are alleged in the complaint and whose authenticity no

party questions, but which are not physically attached to the pleading”).

      In the context of pro se prisoner litigation specifically, the court must be

mindful that a document filed pro se is “to be liberally construed.” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,”

must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond a doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).




                                           6
      B.     Civil Rights Statute, 42 U.S.C. § 1983

      Section 1983 is the vehicle by which private citizens may seek redress for

violations of federal constitutional rights committed by state officials. See 42 U.S.C.

§ 1983. The statute states, in pertinent part:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means

through which “to vindicate violations of federal law committed by state actors.”

See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting

Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002)). To state a cause of action

under Section 1983, a plaintiff must allege that: (1) the conduct complained of was

committed by persons acting under color of state law; and (2) the conduct violated a

right, privilege, or immunity secured by the Constitution or laws of the United States.

See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting

West v. Atkins, 487 U.S. 42, 48 (1988)).




                                           7
III.   DISCUSSION

       A.    Eighth Amendment Claims

             1.     Denial of Adequate Medical Care

       In the context of medical care, the Eighth Amendment “requires prison

officials to provide basic medical treatment to those whom it has incarcerated.”

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). To establish an Eighth

Amendment deliberate indifference claim, a claimant must demonstrate “(i) a

serious medical need, and (ii) acts or omissions by prison officials that indicate

deliberate indifference to that need.” Natale v. Camden Cty. Corr. Facility, 318 F.3d

575, 582 (3d Cir. 2003).

       Deliberate indifference has been found “where the prison official (1) knows

of a prisoner’s need for medical treatment but intentionally refuses to provide it; (2)

delays necessary medical treatment based on a non-medical reason; or (3) prevents

a prisoner from receiving needed or recommended medical treatment.” Rouse, 182

F.3d at 197. The “deliberate indifference” prong of the Eighth Amendment test

requires that the defendant actually know of and disregard “an excessive risk to

inmate health or safety.”      Farmer v. Brennan, 511 U.S. 825, 837 (1994).

Circumstantial evidence can establish subjective knowledge if it shows that the

excessive risk was so obvious that the official must have known about it. See Beers-

Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001) (citing Farmer, 511 U.S. at


                                          8
842)). Moreover, “[i]f a prisoner is under the care of medical experts . . . a non-

medical prison official will generally be justified in believing that the prisoner is in

capable hands.” Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004). Accordingly,

“absent a reason to believe (or actual knowledge) that prison doctors or their

assistants are mistreating (or not treating) a prisoner, a non-medical prison official

. . . will not be chargeable with the Eighth Amendment scienter requirement of

deliberate indifference.” Id.

      The second prong of the Eighth Amendment inquiry is whether the plaintiff’s

medical needs were serious. A serious medical need is “one that has been diagnosed

by a physician as requiring treatment or one that is so obvious that a lay person would

easily recognize the necessity for a doctor’s attention.” Monmouth Cty. Corr. Inst.

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987). Not every condition is a

serious medical need; instead, the serous medical need element contemplates a

condition of urgency, namely, one that may produce death, degeneration, or extreme

pain. See id. Moreover, because only egregious acts or omissions can violate this

standard, mere medical malpractice cannot result in an Eighth Amendment violation.

See White v. Napoleon, 897 F.2d 103, 108-10 (3d Cir. 1990); see also Estelle v.

Gamble, 429 U.S. 97, 106 (1976) (“medical malpractice does not become a

constitutional violation merely because the victim is a prisoner”).




                                           9
      Additionally, prison medical authorities are given considerable latitude in the

diagnosis and treatment of inmate patients, see Young v. Kazmerski, 266 F. App’x

191, 194 (3d Cir. 2008), and a doctor’s disagreement with the professional judgment

of another doctor is not actionable under the Eighth Amendment. See White, 897

F.2d at 108-10. Furthermore, it is well settled that an inmate’s dissatisfaction with

a course of medical treatment, standing alone, does not give rise to a viable Eighth

Amendment claim. See Taylor v. Norris, 36 F. App’x 228, 229 (8th Cir. 2002);

Abdul-Wadood v. Nathan, 91 F.3d 1023, 1024-25 (7th Cir. 1996); Sherrer v.

Stephens, 50 F.3d 496, 497 (8th Cir. 1994); Brown v. Borough of Chambersburg,

903 F.2d 274, 278 (3d Cir. 1990) (“[A]s long as a physician exercises professional

judgment his behavior will not violate a prisoner’s constitutional rights.”); see also

Pearson v. Prison Health Servs., 850 F.3d 526, 535 (3d Cir. 2017) (“[W]hen medical

care is provided, we presume that the treatment of a prisoner is proper absent

evidence that it violates professional standards of care.”).

      In his amended complaint, Plaintiff avers that on April 26, 2020, he submitted

a sick call slip requesting a cortisone injection for tendonitis in his hand. (Doc No.

38 at 5.) Defendant Taylor came to his cell two (2) days later to ask what was wrong.

(Id.) Plaintiff told her that he was having pain in his hand. (Id.) Defendant Taylor

left and then returned to tell Plaintiff that he would not be receiving a cortisone




                                          10
injection. (Id.) Plaintiff avers that Defendant Ellers, as the CHCA, was responsible

for approving or denying all medical care. (Id.)

      The Third Circuit has concluded that CHCAs are “administrators, [a]nd not

doctors.” See Thomas v. Dragovich, 142 F. App’x 33, 39 (3d Cir. 2005). Thus, for

Plaintiff to state a claim against Defendant Ellers, Plaintiff must allege that

Defendant Ellers possessed actual knowledge or a reason to believe that “prison

doctors or their assistants [were] mistreating (or not treating)” him. See Spruill, 372

F.3d at 236. Plaintiff’s sole allegation is that Defendant Ellers is responsible for

approving or denying all medical care. Nowhere in his amended complaint has

Plaintiff suggested that Defendant Ellers know or had reason to believe that medical

staff were mistreating or not treating Plaintiff. The Court, therefore, will grant

Defendants’ motion to dismiss with respect to Plaintiff’s Eighth Amendment claim

regarding denial of adequate medical care against Defendant Ellers.

      Furthermore, assuming that Plaintiff’s tendonitis constitutes a serious medical

need, the Court agrees with Defendants that Plaintiff has failed to set forth a plausible

Eighth Amendment claim against Defendant Taylor. Plaintiff’s amended complaint

amounts to, at most, a disagreement with the decision to not provide a certain type

of treatment—a cortisone injection—for his tendonitis. Such a disagreement is

insufficient to maintain an Eighth Amendment claim against Defendant Taylor. See

Sample v. Diecks, 885 F.2d 1099, 1109 (3d Cir. 1989) (citing Estelle, 429 U.S. at


                                           11
105-06). Plaintiff’s amended complaint is devoid of any allegations that Defendant

Taylor “intentionally withheld medical treatment from Plaintiff in order to inflict

pain or harm upon” him.” Mancebo v. Steinhart, No. 3:17-cv-2046, 2018 WL

3431475, at *3 (M.D. Pa. July 16, 2018). Plaintiff’s allegations, at most, rise to the

level of negligence, which is insufficient to maintain an Eighth Amendment claim.

The Court, therefore, will grant Defendants’ motion to dismiss with respect to

Plaintiff’s Eighth Amendment claim against Defendant Taylor.

             2.    Denial of Recreation

      Plaintiff claims that on March 26, 2020, SCI Rockview went on lockdown,

causing a denial of recreation. (Doc. No. 38 at 6.) Plaintiff avers that the lockdown

was imposed by order of Defendant Wetzel. (Id.) He claims that he was unable to

engage in “running exercise” in his cell because of the lack of adequate space and

that his blood pressure began to rise. (Id.) Plaintiff maintains that the lockdown

and denial of recreation occurred for ten (10) months. (Id.)

      In order to succeed on a claim as to one’s conditions of confinement, a

plaintiff must establish that: “(1) he was incarcerated under conditions imposing a

substantial risk of serious harm, (2) the defendant-official was deliberately

indifferent to that substantial risk to his health and safety, and (3) the defendant-

official’s deliberate indifference caused him harm.” See Bistrian v. Levi, 696 F.3d

352, 367 (3d Cir. 2015), abrogated in part on other grounds by Mack v. Yost, 968


                                         12
F.3d 311 (3d Cir. 2020). “[T]he Constitution does not mandate comfortable

prisons.” Rhodes v. Chapman, 452 U.S. 337, 349 (1981). Therefore, conditions of

imprisonment violate the Eighth Amendment only if they, “alone or in combination

. . . deprive inmates of the minimal civilized measures of life’s necessities.” See id.

at 347. Such necessities include “adequate food, clothing, shelter, and medical

care.”    See Farmer v. Brennan, 511 U.S. 825, 832 (1994).            Thus, “extreme

deprivations are required to make out a conditions-of-confinement claim.” See

Hudson v. McMillian, 503 U.S. 1, 9 (1992). However, “[s]ome conditions of

confinement may establish an Eighth Amendment violation ‘in combination’ when

each would not do so alone, but only when they have a mutually enforcing effect

that produces the deprivation of a single, identifiable human need such as food,

warmth, or exercise.” Mammana v. Fed. Bureau of Prisons, 934 F.3d 368, 372 (3d

Cir. 2019) (quoting Wilson, 501 U.S. at 304 and Rhodes, 452 U.S. at 347). To

determine whether a deprivation of outdoor exercise amounts to a sufficiently

serious deprivation under the Eighth Amendment, “courts should consider the

totality of the circumstances, including, but not limited to, the length of the

deprivation, the availability of recreation within the cell, and whether the inmate

suffered any ill health effects as a result of the deprivation.” Barndt v. Wenerowicz,

698 F. App’x 673, 677 (3d Cir. 2017).

         Although Plaintiff alleges that his blood pressure increased because he was


                                          13
unable to run inside his cell during the lockdown, he has failed to set forth a

plausible claim against Defendant Wetzel. It appears that Plaintiff seeks to proceed

against Defendant Wetzel because of his position as Secretary of the DOC. For a §

1983 claim to survive a motion to dismiss, the plaintiff must sufficiently allege that

the defendant was personally involved in the act or acts that the plaintiff claims

violated his rights. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988);

Solan v. Ranck, 326 F. App’x 97, 100 (3d Cir. 2009). Therefore, supervisors cannot

be liable under § 1983 on the traditional standard of respondeat superior. See

Santiago, 629 F.3d at 128. Instead, there are two theories of supervisory liability

that are applicable to § 1983 claims: (1) “a supervisor may be personally liable under

§ 1983 if he or she participated in violating the plaintiff’s rights, directed others to

violate them, or, as the person in charge, had knowledge of and acquiesced in his

subordinates’ violations”; and (2) policymakers may also be liable under § 1983 “if

it is shown that such defendants, ‘with deliberate indifference to the consequences,

established and maintained a policy, practice or custom which directly caused [the]

constitutional harm.’” See A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr.,

372 F.3d 572, 586 (3d Cir. 2004).

      In the instant case, Plaintiff’s amended complaint fails to set forth a plausible

supervisory liability claim against Defendant Wetzel.          He has pled no facts

suggesting that Defendant Wetzel participated in or had knowledge of and


                                          14
acquiesced in the alleged violation of his rights. Moreover, while Plaintiff suggests

that the lockdown policy caused the denial of recreation, Plaintiff has alleged no

facts suggesting that Defendant Wetzel was personally involved in the lockdown at

SCI Rockview and has alleged no facts suggesting that he was deliberately

indifferent to any consequences of such policy. See A.M., 372 F.3d at 586. The

Court, therefore, will grant Defendants’ motion to dismiss with respect to Plaintiff’s

Eighth Amendment denial of recreation claim.

             3.    Denial of Snack Bags

      Plaintiff maintains that he did not receive a daily snack bag on ten (10)

separate occasions in October and November 2020 and attributes this to being placed

in quarantine because of the COVID-19 pandemic. (Doc. No. 38 at 7.) Plaintiff

suggests that as culinary supervisor, Defendant Weaver was responsible for ensuring

that he received his snack bag. (Id.) Plaintiff claims that he went to bed hungry on

these occasions. (Id.)

      The Eighth Amendment requires that inmates be provided a nutritionally

adequate diet. See Laufgas v. Speziale, 263 F. App’x 192, 198 (3d Cir. 2008). In

determining whether an Eighth Amendment violation has occurred, “[c]ourts

consider the amount and duration of the deprivation of food.”            Lockamy v.

Rodriguez, 402 F. App’x 950, 951 (5th Cir. 2010) (concluding that the deprivation

of six (6) meals in a 54-hour period was insufficient to state a claim absent an


                                         15
allegation of injury as a result of missing meals). Plaintiff, however, does not allege

that he suffered any harm, other than hunger, from the denial of snack bags.

Plaintiff’s bare allegations of hunger, however, are insufficient to establish the

requisite level of seriousness for an Eighth Amendment claim. See id. at 951-52;

see also Pitsenbarger v. Hutcheson, No. 7:13-cv-206, 2013 WL 2181270, at *3

(W.D. Va. May 20, 2013). The Court, therefore, will grant Defendants’ motion to

dismiss with respect to Plaintiff’s Eighth Amendment claim regarding the denial of

snack bags.

      B.      Fourteenth Amendment Claim

      The Equal Protection Clause requires all persons “similarly situated” to be

treated alike by state actors. See City of Cleburne v. Cleburne Living Ctr., 473 U.S.

432, 439 (1985). Traditionally, “[i]n order to establish a prima facie case of

discrimination under the Equal Protection Clause, [plaintiffs] need[] to prove that

they were members of a protected class [such as race or gender] and that they

received different treatment than that received by similarly-situated individuals.”

See Oliveira v. Twp. of Irvington, 41 F. App’x 555, 559 (3d Cir. 2002). However,

where a plaintiff alleges that he alone “has been intentionally treated differently from

others similarly situated and that there is no rational basis for the difference in

treatment,” he may raise a “class of one” equal protection claim. See Engquist v.

Or. Dep’t of Agric., 553 U.S. 591, 598 (2008). To maintain such a claim, a plaintiff


                                          16
must establish that he has been irrationally singled out for disparate treatment. See

id. “[A]t the very least, to state a claim under [a class of one theory], a plaintiff must

allege that (1) the defendant treated him differently from others similarly situated,

(2) the defendant did so intentionally, and (3) there was no rational basis for the

difference in treatment.” Mosca v. Cole, 217 F. App’x 158, 164 (3d Cir. 2007).

When alleging the existence of similarly situated individuals, plaintiffs “cannot use

allegations . . . that amount to nothing more than ‘conclusory, boilerplate language’

to show that he may be entitled to relief,” and “bald assertion[s] that other[s] . . .

were treated in a dissimilar manner” will not suffice. See Young v. New Sewickley

Twp., 160 F. App’x 263, 266 (3d Cir. 2005) (citing Evancho v. Fisher, 423 F.3d 347,

353 (3d Cir. 2005)).

      In his amended complaint, Plaintiff vaguely suggests that his equal protection

rights were violated. (Doc. No. 38 at 9.) Plaintiff, however, has again pled no facts

suggesting that Defendants have intentionally treated him differently from other

similarly situated inmates.     Plaintiff’s allegation amounts to nothing more than

conclusory language and bald assertions. Young, 160 F. App’x at 266. The Court,

therefore, will grant Defendants’ motion to dismiss with respect to Plaintiff’s

Fourteenth Amendment equal protection claim.




                                           17
      D.     Leave to Amend

      Courts are cautioned that because of the liberal pleading standard, a plaintiff

should generally be granted leave to amend before dismissing a claim that is merely

deficient. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

The federal rules allow for liberal amendments in light of the “principle that the

purpose of pleading is to facilitate a proper decision on the merits.” Foman v. Davis,

371 U.S. 178, 182 (1962) (citations and internal quotations omitted). The Court may

deny a motion to amend where there is “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” Id. The Court must also determine

that a proposed amendment would be futile if the complaint, as amended, would not

survive a motion to dismiss for failure to state a claim. In re NAHC, Inc. Sec. Litig.,

306 F.3d 1314, 1332 (3d Cir. 2002).

      Based on the foregoing, the Court concludes that it would be futile to permit

Plaintiff leave to file a second amended complaint against Defendants. Plaintiff “has

already had two chances to tell his story.” Jones v. Unknown D.O.C. Bus Driver &

Transp. Crew, 944 F.3d 478, 483 (3d Cir. 2019). Accordingly, “giving him further

leave to amend would be futile.” Id. Plaintiff, therefore, will not be permitted to

file a second amended complaint in this matter.


                                          18
IV.   CONCLUSION

      For the foregoing reasons, the Court will grant Defendants’ motion to dismiss

(Doc. No. 42) and dismiss Plaintiff’s amended complaint (Doc. No. 38). Plaintiff

will not be granted leave to file a second amended complaint in this matter. An

appropriate Order follows.



                                      s/ Sylvia H. Rambo
                                      United States District Judge

Dated: May 25, 2021




                                        19
